Citation Nr: 1720063	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to October 1991.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2015, the Board granted an initial 50 percent disability rating for PTSD, after which the Veteran appealed the matter of entitlement to an initial disability rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued its Order remanding the Veteran's claim consistent with the parties' August 2016 Joint Motion for Partial Remand (JMPR).  The matter is now returned to the Board for further adjudication.  

Additionally, the July 2015 Board decision also remanded the Veteran's claims of entitlement to service connection for fatigue, infected sebaceous cysts, migraines and headaches, entitlement to an increased disability rating for service-connected fibromyalgia, and entitlement to a TDIU rating.  Notably, the Board has jurisdiction to consider the Veteran's TDIU claim in conjunction with his initial rating claim on appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009); however, as to the remaining issues remanded in the July 2015 Board decision, the record indicates that the Agency of Original Jurisdiction (AOJ) has not yet completed the requested development or recertified the issues to the Board; therefore, the Board will not accept jurisdiction over them at this time, but will consider the issues in a subsequent decision, if otherwise in order.  

The Veteran previously requested a videoconference hearing before the Board and was initially scheduled to appear in August 2014; after the matter was rescheduled for March 2015 upon the request of his attorney, the Veteran subsequently failed to appear at the scheduled hearing.  Significantly, the Veteran did not submit a request for postponement prior to the March 2015 Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD and his intertwined claim of entitlement to a TDIU rating.  

The parties agreed within the August 2016 JMPR that the Board did not adequately discuss whether his PTSD symptoms entitled him to a 70 percent disability rating and that, if deemed appropriate, another examination and/or opinion should be secured and considered.  The August 2016 JMPR also raised the Veteran's contentions that his nonservice-connected personality disorder could not be distinguished from his service-connected PTSD, see Mittleider v. West, 11 Vet. App. 181, 182 (1998); as well that consideration of an extraschedular disability rating was warranted.  See 38 C.F.R. § 3.321(b) (2016); see also Johnson v. McDonald, 762 F.3d 1362 (2014).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the evidence of record includes a July 2010 VA PTSD examination that revealed mild PTSD symptomatology which was complicated and impeded by his personality disorder.  The examiner concluded that the severity of the Veteran's impairment in overall functioning was at least partly attributable to his personality disorder.  In an August 2010 addendum opinion, the examiner concluded that it was not possible to differentiate between the Veteran's PTSD and personality disorder, and that any attempt to do so would be resorting to mere speculation.  

In August 2011, a VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also noted that a review of the Veteran's pre-deployment collateral information (e.g., active duty military personnel record, high school records, law enforcement records, etc.) was required to assess whether his behavioral disturbances (and the resulting impact on his unemployability) were associated primarily with his service-connected PTSD or nonservice-connected personality disorder; however, as no such information was available, the examiner was unable to make such a determination.  

As such, it appears that the effects of the Veteran's service-connected PTSD may be able to be distinguished from his nonservice-connected personality disorder; however, the evidence of record is inadequate to do so.  Given the above, and in light of the fact that the most recent VA PTSD examination of record is nearly six years old, a new VA examination is warranted to determine the current severity of the Veteran's service-connected PTSD disability, as well as to clarify and distinguish, if possible, between the effects of the Veteran's service-connected PTSD and his nonservice-connected personality disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Regarding the Veteran's TDIU claim, the Board is mindful that the Veteran has been found to be disabled by the Social Security Administration (SSA) from September 2007 due to primary PTSD and secondary personality disorder.  Additionally, the Veteran has submitted a March 2017 private employability evaluation which concluded that it was at least as likely as not that the Veteran was precluded from securing and following substantially gainful employment because of his service-connected disabilities, including PTSD, irritable bowel syndrome (IBS), and fibromyalgia.  While such evidence is probative, it does not attempt to differentiate between the effects of the Veteran's service-connected PTSD and his nonservice-connected personality disorder upon his employability.  As such, the Veteran's TDIU claim remains inextricably intertwined with his claim of entitlement to an initial disability rating in excess of 50 percent for PTSD remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  In this regard, the examiner is also asked to clearly distinguish, if possible, between the symptoms and resulting functional impairment of the Veteran's service-connected PTSD and any nonservice-connected psychiatric disorder, including his diagnosed personality disorder.  

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, and provide a supporting rationale for any opinion provided.  

2.  After completion of the foregoing, the AOJ should determine whether referral of the case to the Under Secretary for Benefits or the Director of Compensation Service is warranted for consideration of an extraschedular rating based upon 38 C.F.R. § 3.321(b) and/or Johnson v. McDonald, 762 F.3d 1362 (2014).  

3.  Finally, reajudicate the Veteran's claims on appeal, to include his intertwined TDIU claim.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

